Affirmed and
Memorandum Opinion filed October 22, 2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00920-CR
____________
 
ROGER ARISTOTLE VIDALES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 684543
 
 
 

M E M O R
A N D U M   O P I N I O N
            Appellant entered a plea of nolo contendere to the offense of
murder.  On October 10, 1995, the trial court sentenced appellant to
confinement for 50 years in the Institutional Division of the Texas Department
of Criminal Justice.  On September 18, 1997, this court affirmed appellant’s
conviction.  Vidales v. State, 14-95-01519-CR, 1997 WL 576410 (Tex.
App.—Houston [14th Dist.] 1997, no pet.).
            On August 11, 2008, appellant filed a motion for DNA
testing.  The trial court denied appellant’s request because neither the Harris
County District Clerk’s Office, nor the Harris County Medical Examiner’s Office
were in possession of evidence from appellant’s trial.  Appellant appealed the
trial court’s ruling.
            Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967),
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
            A copy of counsel’s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  At appellant’s request, the record was provided to him.  On September
21, 2009, appellant filed a pro se response to counsel’s brief.
            We have carefully reviewed the record, counsel’s brief, and
appellant’s response, and agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible error in the record.  A discussion of
the brief would add nothing to the jurisprudence of the state.  We are not to
address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.  See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
 
Panel consists of Justices
Yates, Frost, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).